Opinion by
Mr. Justice Brown,
On the argument of this appeal we all felt that the recovery by the appellees could not be sustained because the dangerous situation in which Bernard Sturtz had placed himself at the time he was injured was so obvious that warning of it and instructions as to it were not required from the appellant. This was due to certain statements appearing in the printed argument of counsel for appellant, said to be supported by the testimony in the case, and by this we understood that the supporting testimony was undisputed. The averments of counsel for appellant, said to be supported by the testimony in the case, are that Sturtz proceeded to the upper wheel and by climbing over the belt line and crawling on his stomach succeeded in getting the most of his body within the box *255incasing the upper wheel; that the upper belt wheel was in-cased, fenced in and closed up in a box, and to reach it it was necessary for the plaintiff to leave his place of employment, walk a distance of fifty feet, crawl over the belt line, then crawl on a beam and, lying flat, reach his arm into the box where the wheel was located, and, in the small space of a few inches, attempt to apply grease by the paddle or sheet iron; and that it was only with the greatest difficulty that he was able to crawl into the place where the injury happened. On the ease as presented to the jury upon the testimony of the injured appellee and his witnesses, the situation was by no means that appearing in the foregoing statements of counsel for appellant. The belief of the jury, fully justified by the testimony — the recital of which will serve no useful purpose — was that a few minutes before the young man was injured the belt was sticking on the wheel; that his boss, McGraw, authorized to direct him, ordered him to grease it; that he understood McGraw to mean that the upper belt wheel should be greased; that instead of crawling on his stomach to the point where he greased the wheel, he proceeded up a walk alongside of the belt for a distance of twenty-five or thirty feet, got on a log and from it, at a point about two feet away from the wheel, greased the same; that the place where he was working and the work itself were dangerous; that no warning or instruction had been given him ; that he was inexperienced in the work he was directed to do and knew nothing of its danger, which was not so obvious as to affect him with knowledge, relieving the employer from warning or instruction.
The learned trial judge had some doubt as to the sufficiency of the proof of the direction by McGraw that the upper belt wheel should be greased and as to the obviousness of the danger, but because he had doubt as to what inferences might be drawn from the testimony on these two questions, he was bound to submit them to the jury. It is only in clear cases where the facts and inferences to be drawn from the testimony are free from doubt, and but one conclusion is deducible that the court may not permit a jury to reach a different one: Iseminger v. York Haven Water & Power Co., 206 Pa. 591. *256The court below fully vindicated the propriety of the submission of the case to the jury in the opinion denying a motion for judgment for the defendant n. o. y., and on that opinion the judgments for the appellees are affirmed.